DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claims Status
            Claims 1-6, 11, 13 and 15 are currently pending in the application.
            Claims 7-10, 12 and 14 have been cancelled.
           
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9055259 B2 to An et al in view of US 2014/0313419 A1 to KIM et al.
As to claim 1, An discloses a video display device to which an external device and a remote control terminal that remotely operates the external device can be connected (see fig.1; col.6,ll.48-51), comprising: a processor configured to: detect a connection of the external device to the video display device (see fig.32; col.20,ll.52-56); and a communication interface configured to transmit the start signal to the remote control terminal (see col.21,ll.28-31), wherein the processor is configured to use detection of the connection of the external device as a trigger to generate the start signal (see col.21,ll.32-37 and col.8,ll.65-col.9,ll.1).
An does not explicitly discloses generate a start signal for initiating an application software of the remote control terminal, the application software accepting an operation instruction to the external device.
Kim discloses generate a start signal for initiating an application software of the remote control terminal, the application software accepting an operation instruction to the external device (see fig.20; page.10, ¶0166-¶0167).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An with the teaching as taught by Kim in order to performs remote control setting for an electronic device through the user terminal apparatus and a remote controller without much difficulty.
As to claim 2, An further discloses comprising a display, wherein the operation instruction is an instruction to display video data held by the external device on the display (see col.7, ll.46-58).
As to claim 3, An further discloses wherein the processor further configured to refer to a relay table generated beforehand and to select the remote control terminal out of candidates of remote control terminals registered in association with the external device where the connection is detected in the relay table, and the relay table is a table generated according to a request from each of the candidates of the remote control terminals, the table including candidates of external devices in association with the candidate of the remote control terminals of  request sources, the candidates of the external devices being operable by the candidates of the remote control terminals and being possibly connected to the video display device (see fig.7; col.11,ll.26-45).
As to claim 4, An further discloses wherein the processor is further configured to generate the relay table (see fig.7).
As to claim 5, An further discloses wherein the communication interface further receives the operation instruction from the remote control terminal, and processor is further configured to relay the operation instruction received through the communication interface to the external device (see col.21,ll.32-37).
As to claim 6, An further discloses wherein the external device is wire-connected (see fig.2; col.2, ll.48-52).
As to claim 11, An discloses a cooperative control method in a video display device capable of connecting an external device and a remote control terminal, the remote control terminal remotely operating the external device (see fig.1; col.6,ll.48-51), see fig.32; col.20,ll.52-56);generating, by using detection of the connection of the external device as a trigger(see col.21,ll.28-31); and transmitting the operation instruction to the external device, the operation instruction being accepted by the remote control terminal through the application software (see col.21,ll.32-37 and col.8,ll.65-col.9,ll.1).
An does not explicitly discloses by using detection of the connection of the external device as a trigger, a start signal for initiating an application software of the remote control terminal, wherein the application software accepts an operation instruction to the external device. 
Kim discloses by using detection of the connection of the external device as a trigger, a start signal for initiating an application software of the remote control terminal, wherein the application software accepts an operation instruction to the external device (see fig.20; page.10, ¶0166-¶0167).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An with the teaching as taught by Kim in order to performs remote control setting for an electronic device through the user terminal apparatus and a remote controller without much difficulty.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9055259 B2 to An et al in view of US 2014/0313419 A1 to KIM et al, and further in view of US 2018/0270442 A1 to Park.
As to claim 13, An discloses a cooperative control method in a device cooperation system comprising an external device, a video display device, and a remote control see fig.1; col.6,ll.48-51), the cooperative control method comprising: by the video display device detecting a connection of the external device and transmitting to the remote control terminal(see col.21,ll.28-37); by the remote control terminal, transmitting the operation instruction accepted through the operation screen to the video display device; by the video display device, transmitting the operation instruction obtained from the remote control terminal to the external device (see col.21,ll.32-37); and by the external device, transmitting video data held by the external device to the video display device according to the operation instruction (see fig.39; col.21,ll.35-38 and col.24,ll.52-60).
An does not explicitly discloses a start signal which is generated by using detection of external device as a trigger, wherein the start signal initiates an application software accepts an operation instruction to the external device.
Kim discloses a start signal which is generated by using detection of external device as a trigger, wherein the start signal initiates an application software accepts an operation instruction to the external device (see fig.20; page.10, ¶0166-¶0167).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An with the teaching as taught by Kim in order to performs remote control setting for an electronic device through the user terminal apparatus and a remote controller without much difficulty.
An and Kim  do not explicitly discloses by the remote control terminal, displaying an operation screen of the application software on a display of the remote control terminal when receiving the start signal.
see fig.8; page.13, ¶0170, ¶0188).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An and Kim with the teaching as taught by Park in order to able to control a digital TV and connected external device(s) through an application of a mobile terminal equally or similarly to control of the digital TV through a remote controller.
As to claim 15, An in view Park further discloses wherein the video display device is a television, the remote control terminal is a smart phone, and the external device is a video camera(AN; see fig.1 and 2; col.7,ll.46-52 and see Park; fig.8,10-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140313419 A1 to KIM et al.
US 20170289602 A1 to HWANG et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on571-2727-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424